Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 4-5, 11-12, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the outstanding 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
The inclusion of the entirety of the limitations of respective claims  4-5, 11-12, and 18-19, when read within the remainder of their respective base claims, make claims 4-5, 11-12, and 18-19 allowable over the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raney (U.S. PGPub 2016/0380848 A1) in view of Kondasamy et al. (U.S. PGPUB 2016/0179635 A1).


As in claim 1, Raney discloses a method for shared-memory-based service virtual machine (SVM) to provide high availability of service (Fig. 3A; paragraph [0033]), the SVMs comprising first SVM and a second SVM for a shared memory device, the method comprising: 
receiving, by a first agent process of the first SVM, a signal that one or more data packets have been queued in a shared memory device (Figs. 3A,B; paragraphs [0033] and [0037]-[0038], a receive address pointer of a service chain virtual machine SVM as a signal indicating a data packet having been queued in shared memory device 328, wherein the processing being carried out the processor is interpreted as being carried out by an agent process); 
in response to receiving the signal, determining, by the first agent process, whether the first SVM has been designated as an active SVM (Fig. 3B; paragraph [0038], a packet availability based on a received queue signal is interpreted as a designation an as active service chain virtual machine) the shared memory being shared with the active SVM and the standby SVM and the shared memory being accessible to the active SVM and the standby SVM ([0034], (Fig. 3A, shared memory 328 us being shared with active SVM 304 and the standby SVM 306);
in response to determining that the first SVM has been designated as the standby SVM for the shared memory device, reading by a second agent process of the second SVM, the one or more data packets from the shared memory device (paragraphs [0039]-[0040], reading of a data packet from shared memory device 328 in order to process the data packet by a service chain virtual machine SVM, [0011], “using receive queues within the vNICs for the service chain VMs to store receive address pointers for packet data within the shared memory to be processed by the service chain VMs”, wherein receiving queue signal for the particular service chain VMs to store address pointers, where the rest of the service VMs are interpreted as standby SVM); and 
wherein reading the one or more data packets from the shared memory device comprises:
for each data packet, of the one or more data packets read from the shared memory device: determining whether an indication that the data packet is to be further transmitted is received, and if the indication is received, placing the data packet back to the shared memory device (paragraph [0040], an indication for further transmission to a next service chain virtual machine SVM such as restoring of the data packet at a same address back to the shared memory device 328);

Raney does not specifically disclose a standby SVM;
However, Kondasamy discloses a standby SVM (Fig. 3, passive virtual machine server 180-2, [0060], [0061]);
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have efficient failover method in virtual machines as taught by Kondasamy in the invention of Raney.  This would have been obvious because the known technique of failover operations as taught by Kondasamy would have result in minimum down time of the system.



As in claim 6, Raney discloses receiving, at the first agent process of the first SVM, an update for a state table maintained by the first SVM; wherein the update for the state table includes one or more device identifiers, corresponding to one or more shared memory devices for which the SVM is active (Fig. 3B; paragraphs [0037]-[0041], state table 352 is updated by active service chain virtual machine SVM with device identifier pointers corresponding to shared memory device 328); and 
based on the update for the state table, updating the state table maintained by the SVM to indicate the one or more shared memory devices for which the SVM is active (Fig. 3B; paragraphs [0037]-[0041], state table 352 indicates that the service chain virtual machine SVM is active for the shared memory device 328 based on the pointer value).
As in claim 7, Raney teaches the limitations of respective base claims 1.
	However, Raney fails to explicitly teach standby SVM is in a sleep.
Kondasamy teaches standby SVM is in a sleep (Fig. 3, passive virtual machine server 180-2, [0060], [0061], Passive node is interpreted to be in sleep while not in use);
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have efficient failover method in virtual machines as taught by Kondasamy in the invention of Raney.  This would have been obvious because the known technique of failover operations as taught by Kondasamy would have result in minimum down time of the system.


As in claim 8, Raney discloses one or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by one or more processors, cause the one or more processors to provide high availability for a shared-memory-based service virtual machine (SVMs) comprising a first SVM and a second SVM for a shared memory device (Fig. 3A; paragraph [0033]), and to perform:
receiving, by a first agent process of the first SVM, a signal that one or more data packets have been queued in a shared memory device of one or more shared memory devices (Figs. 3A,B; paragraphs [0033] and [0037]-[0038], a receive address pointer of a service chain virtual machine SVM as a signal indicating a data packet having been queued in shared memory device 328, wherein the processing being carried out the processor is interpreted as being carried out by an agent process);
in response to receiving the signal, determining, by the first agent process, whether the first SVM has been designated as an active SVM for the shared memory device, the shared memory being shared with the active SVM and the standby SVM and the shared memory being accessible to the active SVM and the standby SVM (Fig. 3B; paragraph [0038], a packet availability based on a received queue signal is interpreted as a designation an as active service chain virtual machine); 
in response to determining that the first SVM has been designated as the standby SVM for the shared memory device, reading by a second agent process of the second SVM the one or more data packets from the shared memory device (paragraphs [0039]-[0040], reading of a data packet from shared memory device 328 in order to process the data packet by a service chain virtual machine SVM, [0011], “using receive queues within the vNICs for the service chain VMs to store receive address pointers for packet data within the shared memory to be processed by the service chain VMs”, wherein receiving queue signal for the particular service chain VMs to store address pointers, where the rest of the service VMs are interpreted as standby SVM);); and 
wherein reading the one or more data packets from the shared memory device comprises:
for each data packet, of the one or more data packets read from the shared memory device: determining whether an indication that the data packet is to be further transmitted is received, and if the indication is received, placing the data packet back to the shared memory device (paragraph [0040], an indication for further transmission to a next service chain virtual machine SVM such as restoring of the data packet at a same address back to the shared memory device 328);

Raney does not specifically disclose a standby SVM;
However, Kondasamy discloses a standby SVM (Fig. 3, passive virtual machine server 180-2, [0060], [0061]);
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have efficient failover method in virtual machines as taught by Kondasamy in the invention of Raney.  This would have been obvious because the known technique of failover operations as taught by Kondasamy would have result in minimum down time of the system.




As in claim 13, Raney discloses receiving, at the second agent process of the second SVM, an update for a state table maintained by the second SVM; wherein the update for the state table includes one or more device identifiers, corresponding to one or more shared memory devices for which the second SVM is active (Fig. 3B; paragraphs [0037]-[0041], state table 352 is updated by active service chain virtual machine SVM with device identifier pointers corresponding to shared memory device 328); and 
based on the update for the state table, updating the state table maintained by the second SVM to indicate the one or more shared memory devices for which the second SVM is active and the one or more shared memory devices for which the second SVM is standby (Fig. 3B; paragraphs [0037]-[0041], state table 352 indicates that the service chain virtual machine SVM is active for the shared memory device 328 based on the pointer value);

Raney does not specifically disclose and to one or more shared memory devices for which the second SVM is standby;
However, Kondasamy discloses and to one or more shared memory devices for which the second SVM is standby (Fig. 3, passive virtual machine server 180-2, [0060], [0061]);
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have efficient failover method in virtual machines as taught by Kondasamy in the invention of Raney.  This would have been obvious because the known technique of failover operations as taught by Kondasamy would have result in minimum down time of the system.





As in claim 15, Raney discloses A shared-memory-based service virtual machine (SVM) implemented in a host computer and configured to provide high availability for the shared-memory-based SVM, the shared- memory-based SVM comprising: one or more processors; one or more memory units; and one or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by the one or more processors, cause the one or more processors (Fig. 3A; paragraph [0033]) to perform:
receiving, by an agent process of the SVM, a signal that one or more data packets have been queued in a shared memory device of one or more shared memory devices (Figs. 3A,B; paragraphs [0033] and [0037]-[0038], a receive address pointer of a service chain virtual machine SVM as a signal indicating a data packet having been queued in shared memory device 328, wherein the processing being carried out the processor is interpreted as being carried out by an agent process);
in response to receiving the signal, determining, by the agent process, whether the SVM has been designated as active for the shared memory device (Fig. 3B; paragraph [0038], a packet availability based on a received queue signal is interpreted as a designation an as active service chain virtual machine); 
in response to enabling another agent process of the active SVM to read the one or more data packets from the shared memory device (paragraphs [0039]-[0040], reading of a data packet from shared memory device 328 in order to process the data packet by a service chain virtual machine SVM, [0011], “using receive queues within the vNICs for the service chain VMs to store receive address pointers for packet data within the shared memory to be processed by the service chain VMs”, wherein receiving queue signal for the particular service chain VMs to store address pointers, where the rest of the service VMs are interpreted as standby SVM); and 
wherein reading the one or more data packets from the shared memory device comprises:
for each data packet, of the one or more data packets read from the shared memory device: determining whether an indication that the data packet is to be further transmitted is received, and if the indication is received, placing the data packet back to the shared memory device (paragraph [0040], an indication for further transmission to a next service chain virtual machine SVM such as restoring of the data packet at a same address back to the shared memory device 328);

Raney does not specifically disclose determining that the SVM has been designated as standby for the shared memory device,;
However, Kondasamy discloses determining that the SVM has been designated as standby for the shared memory device (Fig. 3, passive virtual machine server 180-2, [0060], [0061]);
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have efficient failover method in virtual machines as taught by Kondasamy in the invention of Raney.  This would have been obvious because the known technique of failover operations as taught by Kondasamy would have result in minimum down time of the system.



As in claim 20, Raney discloses receiving, at the agent process of the SVM, an update for a state table maintained by the SVM; wherein the update for the state table includes one or more device identifiers, corresponding to one or more shared memory devices for which the SVM is active (Fig. 3B; paragraphs [0037]-[0041], state table 352 is updated by active service chain virtual machine SVM with device identifier pointers corresponding to shared memory device 328); and 
based on the update for the state table, updating the state table maintained by the SVM to indicate the one or more shared memory devices for which the SVM is active (Fig. 3B; paragraphs [0037]-[0041], state table 352 indicates that the service chain virtual machine SVM is active for the shared memory device 328 based on the pointer value).


Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raney, Kondasamy in view of Minegishi (U.S. PGPUB 2018/0285232 A1).

As in respective claims 2, 9, and 16, Raney teaches the limitations of respective base claims 1, 8, and 15.
	However, Raney fails to teach the remainder of the limitations of the respective claims.
	Minegishi teaches invoking a control thread of the agent process to monitor keep-alive messages exchanged by an active SVM and the SVM via a heartbeat link established between the active SVM and the SVM (Fig. 1; paragraph [0030], heartbeat link established between active and standby SVM control thread managers 3); wherein upon detecting a first keep-alive message sent by the active SVM, the control thread determines that the active SVM remains operational (paragraph [0029], normal operation is a determine operational state of an SVM); and wherein upon not receiving a second keep-alive message from the active SVM during a certain time period, the control thread determines that the active SVM became nonoperational (Fig. 3C; paragraphs [0030], [0043], and [0047], SVM service VM (A) determined nonoperational).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the heartbeat operations as taught by Minegishi in the invention of Raney and Kondasamy.  This would have been obvious because the known technique of heartbeat operations as taught by Minegishi would have yielded the predictable results of determination as to the operating status of service virtual machines such as those taught by Raney.


Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raney, Kondasamy in view of Minegishi, further in view of Aron (U.S. Patent No. 8,863,124 B1).

	As in respective claims 3, 10, and 17, the combined invention of Raney and Minegishi teaches of not receiving a second keep-alive messages, including the limitations of respective base claim 2, 9, and 16.
	However, the combined invention of Raney and Minegishi fails to teach the remainder of the limitations of the respective claims.
	Aron teaches in response to not receiving a keep-alive message from a SVM during a certain time period, a control thread updates designations of the one or more shared memory devices for which the active SVM is active (Figs. 1, 9, and 13; column 20 line 44 through column 21 line 9, a database module control thread updates ownership designations to service VMs based on an inconsistent keep-alive heartbeat message).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the designation update as taught by Aron in the combined invention of Raney, Kondasamy and Minegishi.  This would have been obvious because implementation of an update of shared memory device designation as taught by Aron would have yielded the predictable result of continued operation of service virtual machines utilizing a shared memory as taught by the combined invention of Raney and Minegishi.

*	*	*

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raney, Kondasamy in view of Kanamori (U.S. PGPub 2002/0059358 A1).

	

As in claim 14, Raney teaches the limitations of respective base claim 8.
	However, Raney fails to explicitly teach of multiple threads.
Kanamori teaches a virtual machine process comprises a plurality of threads; wherein the plurality of threads includes one or more of: a main thread, a high availability thread, a control thread, and one or more shared memory threads (Fig. 2; paragraph [0024], a virtual machine may comprise a plurality of threads and thread types).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the multiple threads as taught by Kanamori in the invention of Raney and Kondasamy.  This would have been obvious because a virtual machine process comprising multiple threads as taught by Kanamori offers an efficient means of processing within a virtual machine environment such as that taught by Raney (see Kanamori in paragraphs [0008]-[0009]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See included PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Liu teaches a high availability service virtual machine, which provides service to any number of virtual machines on a hypervisor over a first communication channel When an anomaly is detected within the provided service, any virtual machine using the first communication channel switches to a second communication channel and receives service from a second virtual machine.
Vijayan teaches a configuration for a component of a primary node is synchronized with a configuration for a component of a partner node in a different cluster by replicating the primary node configuration with the partner node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamini Patel whose telephone number is (571) 270-3902.  The examiner can normally be reached on Monday-Friday, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMINI B PATEL/Primary Examiner, Art Unit 2114